 

EXHIBIT 10.4

 

OPSWARE INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated as of February 25, 2003)

 

The following constitute the provisions of the Employee Stock Purchase Plan of
Opsware Inc.

 

1.    Purpose.    The purpose of the Plan is to provide employees of the Company
and its Designated Affiliates with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. In addition, this Plan authorizes the grant of options
which do not qualify under Section 423 of the Code pursuant to rules, procedures
or sub-plans adopted by the Administrator designed to achieve desired tax or
other objectives in particular locations outside the United States. The
provisions of the Plan shall be construed so as to extend and limit
participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code; provided, however, that an Eligible
Employee participating in a sub-plan or under special rules pursuant to Section
15 not designed to qualify under Section 423 of the Code need not have the same
rights and privileges as Eligible Employees participating in the Code Section
423 Plan.

 

2.    Definitions.    

 

(a)    “Administrator” shall mean the Board or any Committee designated by the
Board to administer the plan pursuant to Section 14.

 

(b)    “Affiliate” means (i) any Subsidiary and (ii) any other entity in which
Company has an equity interest or which Company has a significant business
relationship.

 

(c)    “Board” shall mean the Board of Directors of the Company.

 

(d)    “Change of Control” shall mean the occurrence of any of the following
events:

 

(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

(iii)    The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting



--------------------------------------------------------------------------------

securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company,
or such surviving entity or its parent outstanding immediately after such merger
or consolidation.

 

(iv)    A change in the composition of the Board, as a result of which fewer
than a majority of the Directors are Incumbent Directors. “Incumbent Directors”
shall mean Directors who either (A) are Directors of the Company, as applicable,
as of the date hereof, or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

 

(e)    “Code” shall mean the Internal Revenue Code of 1986 of the United States,
as amended.

 

(f)    “Committee” means a committee of the Board appointed by the Board in
accordance with Section 14 hereof.

 

(g)    “Common Stock” shall mean the common stock of the Company.

 

(h)    “Company” shall mean Opsware Inc., a Delaware corporation.

 

(i)    “Compensation” shall mean all base straight time gross earnings,
commissions overtime, shift premium, and incentive compensation, but exclusive
of payments for bonuses and other compensation. The Committee, in its
discretion, may establish a different definition of Compensation prior to an
Enrollment Date for all options to be granted on such Enrollment Date.

 

(j)    “Designated Affiliate” shall mean any Affiliate selected by the
Administrator as eligible to participate in the Plan.

 

(k)    “Eligible Employee” shall mean any individual who is a common law
employee of the Company or any Designated Affiliate and whose customary
employment with the Company or Designated Affiliate is at least twenty (20)
hours per week and more than five (5) months in any calendar year. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

 

(l)    “Exercise Date” shall mean the last Trading Day in February and August of
each year. The first Exercise Date under the Plan shall be the last Trading Day
in August 2001.

 

(m)    “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

 

2



--------------------------------------------------------------------------------

 

(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable (including, without limitation, as quoted on the Nasdaq
National Market website, www.nasdaq.com);

 

(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board; or

 

(iv)    For purposes of the Offering Date of the first Offering Period under the
Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final prospectus included within the registration statement in Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Common Stock (the “Registration Statement”).

 

(n)    “Offering Date” shall mean the first Trading Day of each Offering Period.

 

(o)    “Offering Periods” shall mean the periods of approximately twenty-four
(24) months during which an option granted pursuant to the Plan may be
exercised, commencing on the first Trading Day on or after March 1 and September
1 of each year and terminating on the first Trading Day on or after the February
28 and August 31 Offering Period commencement date approximately twenty-four
months later; provided, however, that the first Offering Period under the Plan
shall commence with the first Trading Day on or after the date on which the
Securities and Exchange Commission declares the Company’s registration statement
on Form S-1 effective and ending on the first Trading Day on or after the
earlier of (i) February 28, 2003 or (ii) twenty-seven (27) months from the
beginning of the first Offering Period. The duration and timing of Offering
Periods may be changed pursuant to Section 4 of this Plan.

 

(p)    “Plan” shall mean this Employee Stock Purchase Plan.

 

(q)    “Purchase Period” shall mean the approximately six (6) month period
commencing on one Exercise Date and ending with the next Exercise Date, except
that the first Purchase Period of any Offering Period shall commence on the
Offering Date and end with the next Exercise Date.

 

(r)    “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Offering Date or on the Exercise Date, whichever is lower;
provided however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 20.

 

(s)    “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3



--------------------------------------------------------------------------------

 

(t)     “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

 

3.    Eligibility.

 

(a)    First Offering Period.    Any individual who is an Eligible Employee
immediately prior to the first Offering Period shall be automatically enrolled
in the first Offering Period.

 

(b)    Subsequent Offering Periods.    Any Eligible Employee on a given Offering
Date shall be eligible to participate in the Plan.

 

(c)    Limitations.    Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee shall be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding options to purchase such stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of the Company or of any Subsidiary, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans of
the Company and its subsidiaries accrues at a rate which exceeds $25,000 worth
of stock (determined at the fair market value of the shares at the time such
option is granted) for each calendar year in which such option is outstanding at
any time.

 

4.    Offering Periods.    The Plan shall be implemented by consecutive,
overlapping Offering Periods with a new Offering Period commencing on the first
Trading Day on or after March 1 and September 1 each year, or on such other date
as the Board shall determine, and continuing thereafter until terminated in
accordance with Section 21 hereof; provided, however, that the first Offering
Period under the Plan shall commence with the first Trading Day on or after the
date upon which the Company’s registration statement on Form S-1 is declared
effective by the Securities and Exchange Commission and ending on the first
Trading Day on or after February 28, 2003. The Board shall have the power to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without shareholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

5.    Participation.

 

(a)    First Offering Period.    An Eligible Employee shall be entitled to
participate in the first Offering Period only if such individual submits a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan (i) no earlier than the effective date of the Form S-8 registration
statement with respect to the issuance of Common Stock under this Plan and (ii)
no later than a date determined by the Administrator in its discretion (the
“Enrollment Window”). An Eligible Employee’s failure to submit the subscription
agreement during the Enrollment Window shall result in the automatic termination
of such individual’s participation in the Offering Period.

 

(b)    Subsequent Offering Periods.    An Eligible Employee may become a
participant in the Plan by completing a subscription agreement authorizing
payroll deductions in the

 

4



--------------------------------------------------------------------------------

 

form of Exhibit A to this Plan and filing it with the Company’s Benefits
Department prior to the applicable Offering Date.

 

6.    Payroll Deductions.

 

(a)    At the time a participant files his or her subscription agreement, he or
she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding 15% of the Compensation which he or
she receives on each pay day during the Offering Period. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

 

(b)    Payroll deductions for a participant shall commence on the first payday
following the Offering Date and shall end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof; provided, however, that for
the first Offering Period, payroll deductions shall commence on the first payday
on or following the end of the Enrollment Window.

 

(c)    All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

(d)    A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the nature
and/or number of participation rate changes during any Offering Period. The
Administrator, in its sole discretion, shall determine when the change in such
participation rate is effective.

 

(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period.

 

(f)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Eligible Employee.

 

7.    Grant of Option.    On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Eligible Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of

 

5



--------------------------------------------------------------------------------

 

the Exercise Date by the applicable Purchase Price; provided that in no event
shall an Eligible Employee be permitted to purchase during each Purchase Period
more than 5,000 shares of the Company’s Common Stock (subject to any adjustment
pursuant to Section 20), and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(c) and 13 hereof. The
Eligible Employee may accept the grant of such option by turning in a completed
Subscription Agreement (attached hereto as Exhibit A) to the Company on or prior
to an Offering Date, or with respect to the first Offering Period, prior to the
last day of the Enrollment Window. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of the Company’s Common Stock an Eligible Employee may purchase during
each Purchase Period of such Offering Period. Exercise of the option shall occur
as provided in Section 8 hereof, unless the participant has withdrawn pursuant
to Section 10 hereof. The option shall expire on the last day of the Offering
Period.

 

8.    Exercise of Option.

 

(a)    Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other funds left over in a participant’s account after
the Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares with respect to which options are to be exercised may exceed
(i) the number of shares of Common Stock that were available for sale under the
Plan on the Offering Date of the applicable Offering Period, or (ii) the number
of shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Offering Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or (y)
provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Offering Date or Exercise Date, as applicable, in
as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 21 hereof. The Company may make pro
rata allocation of the shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
shareholders subsequent to such Offering Date.

 

6



--------------------------------------------------------------------------------

 

9.    Delivery.    As soon as reasonably practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall arrange the delivery to
each participant the shares purchased upon exercise of his or her option in a
form determined by the Administrator.

 

10.     Withdrawal.

 

(a)    A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
the form of Exhibit B to this Plan. All of the participant’s payroll deductions
credited to his or her account shall be paid to such participant as soon as
administratively practicable after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.

 

(b)    A participant’s withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11.    Termination of Employment.    In the event a participant ceases to be an
Eligible Employee of the Company or any Designated Affiliate, as applicable, his
or her option shall expire on the date of such termination and any payroll
deductions credited to such participant’s account during the Offering Period but
not yet used to purchase shares under the Plan shall be returned to such
participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 15 hereof, and such participant’s option shall be
automatically terminated.

 

12.    Interest.    No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13.     Stock.

 

(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 20 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
3,017,877 shares plus an annual increase to be added on the first day of the
Company’s fiscal year, equal to the lesser of (i) 5,000,000 shares, (ii) 2% of
the outstanding shares on such date or (iii) an amount determined by the
Administrator.

 

(b)    Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.

 

7



--------------------------------------------------------------------------------

 

(c)    Shares to be delivered to a participant under the Plan shall be
registered in the name of the participant or in the name of the participant and
his or her spouse.

 

14.    Administration.    The Administrator shall administer the Plan and shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan, to establish deadlines enrollment in the Plan, to
adopt sub-plans applicable to specified Affiliates or locations, and to
designate which Affiliates will participate in the Plan. Every finding, decision
and determination made by the Administrator shall, to the full extent permitted
by law, be final and binding upon all parties.

 

15.    Administrator Rules for Foreign Jurisdictions.

 

(a)    The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currently, payroll tax, withholding procedures and handling of stock
certificates which vary with local requirements.

 

(b)    The Administrator may also adopt rules, procedures or sub-plan applicable
to particular Affiliates or locations, which sub-plans may be designed to be
outside the scope of Code Section 423. The rules of such sub-plans may take
precedence over other provides of this Plan, with the exception of Section 13(a)
but unless otherwise superceded by the terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan.

 

16.     Beneficiary.    In the event of the death of a participant prior to the
purchase of shares under the Plan, the Company shall deliver any cash received
from the participant for the purchase of shares prior to such participant’s
death to the executor or administrator of the estate of the participant.

 

17.    Transferability.    Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 16 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

 

18.    Use of Funds.    All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions. Until
shares are issued, participants shall only have the rights of an unsecured
creditor.

 

19.    Reports.    Individual accounts shall be maintained for each participant
in the Plan. Statements of account shall be given to participating Eligible
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.

 

8



--------------------------------------------------------------------------------

 

20.    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Change of Control.

 

(a)    Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Purchase Period (pursuant to
Section 7), the number of shares that may be added annually to the shares
reserved under the Plan (pursuant to Section 13(a)(i)), as well as the price per
share and the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other change in the number of
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

 

(b)    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at a
time determined by the Administrator (in its discretion and on a uniform basis)
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

 

(c)    Merger or Change of Control.    In the event of a merger or Change of
Control, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, any Purchase Periods then in progress shall
be shortened by setting a New Exercise Date and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed merger or Change of Control. The
Administrator shall notify each participant in writing, at a time determined by
the Administrator (in its discretion and on a uniform basis) prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

 

21.    Amendment or Termination.

 

9



--------------------------------------------------------------------------------

 

(a)    The Administrator may at any time and for any reason terminate or amend
the Plan. Except as otherwise provided in the Plan, no such termination can
affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 20 and this Section 21 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.

 

(b)    Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

 

(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:

 

(i)    increasing the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

(ii)    shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

 

(iii)    allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

22.    Notices.    All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

 

23.    Conditions Upon Issuance of Shares.    Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as

 

10



--------------------------------------------------------------------------------

amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

24.    Term of Plan.    The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
shareholders of the Company. It shall continue in effect until terminated under
Section 21 hereof.

 

25.     Automatic Transfer to Low Price Offering Period.    To the extent
permitted by any applicable laws, regulations, or stock exchange rules if the
Fair Market Value of the Common Stock on any Exercise Date in an Offering Period
is lower than the Fair Market Value of the Common Stock on the Offering Date of
such Offering Period or if the Fair Market Value of the Common Stock on the
Offering Date of the immediately following Offering Period is lower than the
Fair Market Value of the Common Stock on the Offering Date of the current
Offering Period, then all participants in the current Offering Period shall be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on the Exercise Date and automatically re-enrolled in the
immediately following Offering Period. In the event that the Fair Market Value
of the Common Stock on the Offering Date of the March 1, 2002 Offering Period is
lower than the Fair Market Value of the Common Stock on the Offering Date of the
September 4, 2001 Offering Period, then all participants in the September 4,
2001 Offering Period shall be automatically enrolled in the March 1, 2002
Offering Period at a contribution rate of 0% of his or her Compensation.

 

 

11



--------------------------------------------------------------------------------

 

EXHIBIT A

 

OPSWARE INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

             Original Application

 

Offering Date:                 

             Change in Payroll Deduction Rate

   

 

1.                            hereby elects to participate in the Opsware Inc.
Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) and subscribes
to purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Employee Stock Purchase Plan.

 

2.   I hereby authorize payroll deductions from each paycheck in the amount of
            % of my Compensation on each payday (from 0 to 10%) during the
Offering Period in accordance with the Employee Stock Purchase Plan. (Please
note that no fractional percentages are permitted.)

 

3.   I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4.   I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan. I understand that my ability to
exercise the option under this Subscription Agreement is subject to shareholder
approval of the Employee Stock Purchase Plan.

 

5.   Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Eligible Employee or Eligible Employee and Spouse
only).

 

6.   I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or one year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price which I paid for the shares. I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of my shares
and I will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold

 

 

12



--------------------------------------------------------------------------------

from my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the 2-year and 1-year holding periods, I understand that I will be treated
for federal income tax purposes as having received income only at the time of
such disposition, and that such income will be taxed as ordinary income only to
the extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 15% of the fair market value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

7.   I hereby agree to be bound by the terms of the Employee Stock Purchase
Plan. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

 

Employe Number

  

__________________________________

Employee Name

  

__________________________________

Employee’s Social

Security Number:

  

__________________________________

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:                                    
                                                          

 

                                                                              
                           

   

Signature of Employee

 

 

13



--------------------------------------------------------------------------------

 

EXHIBIT B

 

OPSWARE INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Opsware Inc. Employee
Stock Purchase Plan which began on             ,              (the “Offering
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period. He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

Name (Please print):                                       
                                               

      

Employee Number:                         

      

Signature:                                   
                                                                     

      

Date:                             

      

 

 

 

 

14